DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 1-26 are pending in the application.  Claims 19-23 are withdrawn from consideration due to Applicant’s elections.
Amendments to claims 1 and 10, and new claims 25-26, filed on 12/29/2021 (and initially on 9/29/2021), have been entered in the above-identified application. 	

Response to the 37 CFR 1.132 Declaration

The Declaration under 37 CFR 1.132 filed 12/29/2021 is insufficient to overcome the rejection of claims 1-18 and 24 based upon Lin et al. (US Patent No. 7,998,579 B2) as set forth in the last Office action because:  

Contention (1): Applicant contends that Lin does not disclose or suggest a composition comprising a fiber grade polyethylene, because both column 19 lines 17-38 and columns 27-28 lines 43-25 of Lim are directed to plastomers, and because column 37 lines 46-67 provides no motivation for selecting a fiber grade polyethylene resin, let alone the polyethylene resin recited in the claims.

Regarding this contention, the examiner notes that, in column 19, lines 17-38, Lim discloses an ethylene/alpha-olefin co-oligomer or copolymer and, in columns 27-28, lines 43-25, Lim discloses that a useful plastomer is a copolymer of ethylene derived units and at least one of C3 to C10 a-olefin derived units.  The examiner notes that applicant’s specification similarly discloses that the polyethylene component may comprise alpha-olefins which preferably have four to eight carbon atoms ([0052] of US 2018/0327948 A1).  In column 37, lines 46-67, Lim further discloses that the blend may comprise one or more of polymers such as low density polyethylene, linear low density polyethylene and medium density polyethylene.  The examiner notes that applicant’s specification also discloses similar types of polyethylene as examples of the polyethylene component ([0050]).  With regard to selection of materials, the examiner notes that the claims are not limited to consisting of the recited materials, and that Lim also teaches that one or more of the disclosed materials may be included.

Contention (2): Applicant contends that the Examiner is incorrect in contending that Lin teaches a metallocene propylene blended with a third polymer component that is at least partially miscible in the metallocene catalyzed polypropylene component and polyethylene component.  In this regard, applicant contends that the list of potential polypropylenes for the composition of Lin is nearly inexhaustive, and that although Lin states metallocene polypropylene is preferred, there is no real actual guidance as to why one would blend a metallocene polypropylene with the recited third polymer component.  Applicant also contends that Dr. Helmut (Tables 9 and 11) further observes that Lin's examples show that improved mechanical properties are achieved with Ziegler-Natta catalyzed polypropylene in comparison to metallocene catalyzed polypropylene. 

Regarding this contention, Lin teaches that the polypropylene, NFP and slip additive can be blended by any suitable means, and are typically blended to obtain a homogeneous, single phase mixture (col. 34 lines 46-52 and cols. 53-54 lines 57-10).  Lin further teaches that preferred propylene polymers useful include those produced by metallocene catalyst systems, including those propylene polymers having a composition distribution breadth index (CDBI) of 60% or more, preferably 70% or more, preferably 80% or more, preferably 90% or more (col. 22 lines 28-52).  With regard to impact copolymers, Lin further discloses that preferred ICP's useful as the HMPP may also be those ICP's described in WO 2004101499 (see same section).  Thus, the examiner notes that Lin not only teaches metallocene catalyst systems as being preferable, but also additionally provides motivation to one having ordinary skill in the art to select such systems.  

Contention (3): Applicant contends that the Examiner is mistaken in the assertion that Lin would have the recited properties.  In this regard, applicant contends that the results in Table 11 of Lin shows that the composition of Lin having the polyethylene component results in a reduction in % MD elongation at Peak properties in comparison to the polypropylene composition that does not include the PAO as the polyethylene component.

Regarding this contention, the examiner notes that the properties recited in claims 1, 10 and 24 are directed to either increased toughness or increased % MD elongation at Peak properties of the claimed nonwoven fabric in comparison to a similar nonwoven fabric comprising a Ziegler-Natta catalyzed polypropylene in place of the metallocene catalyzed polypropylene.  Thus, it is unclear how applicant’s evidence demonstrates that the composition of Lee would not have the claimed properties, as the properties require a comparison to fabrics comprising a Ziegler-Natta catalyzed polypropylene.  In addition, as noted above, applicant’s specification discloses that the polyethylene component may comprise alpha-olefins which preferably have four to eight carbon atoms ([0052] of US 2018/0327948 A1).

Contention (4): Applicant contends that the Examiner is mistaken in the assertion that Lin would have the recited properties.  In this regard, applicant contends that, based on Tables 9 and 11 of Lin, the samples comprising Ziegler-Natta catalyzed propylene exhibited higher average% MD elongation at Peak in comparison to the nearly identical samples comprising metallocene catalyzed polypropylene.

Regarding this contention, the examiner notes that some of the examples of Lin disclose polypropylene plasticized with 5 wt.% polyalphaolefin (SHF-101) (col. 56 lines 39-56, and Tables 9 and 11).  It is unclear from Lin’s examples if this polyalphaolefin is a polyethylene, and thus it is unclear if applicant’s evidence is commensurate in scope with the claims.  In addition, claims 1 and 10 are directed broadly to a third polymer that is at least partially miscible in the other two components, and the properties recited in claims 1, 10 and 24 are directed to increased properties claimed nonwoven fabrics in comparison to “similar” nonwoven fabrics comprising a Ziegler-Natta catalyzed polypropylene in place of the metallocene catalyzed polypropylene.  Thus, the examiner notes that, in this regard, the evidence in Tables 9 and 11 is also not commensurate in scope with claims.



Claim Rejections - 35 USC § 102 or 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 


Claims 1-2, 4, 7-10, 14, 16-18 and 24-26 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lin et al. (US Patent No. 7,998,579 B2). 

Regarding claims 1-2 and 24-26, Lin et al. (“Lin”) teaches articles, such as fibers and nonwovens, formed from plasticized and preferably condrapable polyolefin compositions comprising one or more polyolefins, one or more non-functionalized plasticizers ("NFP"), and one or more functionalized slip agents (Abstract and col 6. lines 40-44).  Lin teaches that the invention also relates to polyolefin compositions comprising one or more propylene polymers, one or more slip agents and one or more NFPs (col. 14 lines 33-56).  Lin teaches that the polypropylene, NFP and slip additive can be blended by any suitable means, and are typically blended to obtain a homogeneous, single phase mixture (col. 34 lines 46-52 and cols. 53-54 lines 57-10).

Lin teaches that, in one aspect of the invention, the polypropylene is selected from polypropylene homopolymer, polypropylene copolymers, and blends thereof (a polypropylene component and a third polymer as claimed) (col. 20 lines 39-58).  Lin teaches that preferred propylene polymers include those produced by metallocene catalyst systems (col. 22 lines 28-35).  Lin teaches that, in one embodiment, the slip agent is a non-ionic functionalized compound, wherein suitable functionalized compounds include: (a) esters, amides, alcohols and acids of oils including aromatic or aliphatic hydrocarbon oils, natural oils, other vegetable and animal oils, and so on (cols. 7-8 lines 65-17).  

With regard to the claimed limitation “a polyethylene component comprising a fiber grade polyethylene resin,” under the subheading “Non-functionalized Plasticizer” (NFP), Lin teaches that, in a preferred embodiment, the composition comprises less than 50 wt % (preferably less than 40 wt %, preferably less than 30 wt %, preferably less than 20 wt %, preferably less than 15 wt %, preferably less than 10 wt %, preferably less than 5 wt %, preferably less than 1 wt %, preferably 0%) of ethylene/alpha-olefin co-oligomer or copolymer (col. 19 lines 17-38).  In the alternative, Lin teaches that a useful plastomer is a copolymer of ethylene derived units and at least one of C3 to C10 a-olefin derived units (cols. 27-28 lines 43-25).  Lin also teaches that the blend may further be combined with one or more of (among others) low density polyethylene (density 0.915 to less than 0.935 g/cm3) and medium density polyethylene (density 0.935 to less than 0.945 g/cm3) (col. 37 lines 46-67).  Lin also teaches that the enhanced properties of the plasticized polyolefin compositions are particularly useful in nonwoven fibers and fabrics and articles, the fabrication of which may be accomplished by extrusion, spunbonding, meltblowing, fiber spinning, and other common fiber formation processing methods (col. 33 lines 16-40).  Thus, it is the position of the Office that the ethylene/alpha-olefin copolymer, plastomer (a copolymer of ethylene derived units) and/or other polyethylenes of Lin would meet the claimed limitation of a fiber grade resin.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used fiber grade ethylene polymers or copolymers in order to obtain compositions that are particularly useful in nonwoven fibers and fabrics and articles and can be successfully formed by spunbonding, meltblowing, fiber spinning, and other common fiber formation processing methods, as suggested by Lin (col. 33 lines 16-40).  

With regard to the claimed toughness and MD elongation properties, it is the position of the Office that the nonwoven fabric of Lin would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the nonwoven taught by Lin to have the claimed properties.  

Regarding claims 4, 7 and 14, Lin teaches that a fabric is passed through compression rolls and then between heated calender rolls where the raised lands on one roll bond the fabric at points covering 20% to 40% of its area (col. 46 lines 17-33; also see cols. 44-46 lines 53-16).

Regarding claims 8 and 10, Lin teaches that, in an embodiment, the plasticized polyolefin comprises polypropylene present at 40 to 99.99 weight%, the NFP is present at 60 to 0.01 weight %, and the slip agent is present at 0.001 to 1 weight percent, based upon the weight of the polypropylene and the NFP (cols. 67 lines 56-6).  Lin also teaches that, in an embodiment, the polyolefin may be an impact copolymer (ICP) or block copolymer, wherein a suitable impact copolymer comprises from 40% to 95% by weight Component A and from 5% to 60% by weight Component B based on the total weight of the impact copolymer; and wherein Component A comprises propylene homopolymer or copolymer, and wherein Component B comprises propylene copolymer (col. 25 lines 17-29).

Regarding claims 9 and 17-18, Lin teaches diapers (col. 3 lines 16-29).

Regarding claim 16, Lin teaches that devices may be made or formed by any useful forming means for forming polyolefins, which will include, at least, molding including compression molding, injection molding, blow molding, and transfer molding; film blowing or casting; extrusion, and thermoforming; as well as by lamination, pultrusion, protrusion, draw reduction, rotational molding, spin-bonding, melt spinning, melt blowing; or combinations thereof (col. 39 lines 52-62; also col. 33 lines 36-40).


	
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US Patent No. 7,998,579 B2), as applied to claims 1 and 10 above, in view of Levy (US Patent No. 5,620,779).

Regarding claim 3 and 11, Lin remains as applied above, teaching spunbonded fibers/fabrics that are point bonded (col. 46 lines 17-33).

Lin does not explicitly disclose wherein the plurality of fibers are point bonded to each other with a bonding pattern having a cross-direction rod shape.

However, Levy teaches a ribbed clothlike nonwoven fabric having a pattern of fused bond areas, including examples of bonding patterns such as that shown in Fig. 14, known as a “wire weave,” with a bond area of about 15% (see Abstract, Examples 1-2 and Figs. 12-14).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the point-bonded fabrics of Lin with a known “wire weave” bonding pattern and a bond area such as about 15% in order to obtain ribbed nonwoven webs with a clothlike feel and look (e.g. similar to woven or knit materials) for use in garments and/or absorbent products such as diapers, wipes and feminine hygiene products (Abstract, cols. 3-4 lines 38-14, col. 6 lines 17-24, Examples 1-2 and Figs. 12-14).


Claims 5-6, 12-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US Patent No. 7,998,579 B2), as applied to claims 1 and 10 above, in view of Newkirk (US Patent No. 6,417,121).

Regarding claim 5 and 12, Lin remains as applied above.

Lin does not explicitly disclose wherein the nonwoven fabric has been subject to a solid state deformation such that the fibers have become permanently elongated.

However, Newkirk teaches nonwoven fibrous webs (Abstract and col. 4 lines 33-64).  Newkirk teaches that upon application of elongation forces on a fabric, fibers within an extensible layer oriented in the direction of the elongation experience tension and the fabric and fibers undergo deformation (col. 16 lines 50-67).  Newkirk also teaches that, in most instances, the fibers are elongated past their elastic limit, undergo plastic deformation, and become permanently extended (same paragraph).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have subjected the nonwoven fabric and fibers of Lin to plastic deformation and/or permanent deformation in order to obtain a composite nonwoven fabric with elastic properties for use in applications such as disposable garments, diapers, training pants, incontinence briefs and feminine hygiene products, as taught by Newkirk (col. 2 lines 40-60, and cols. 16-17 lines 50-10).  


Regarding claims 6, 13 and 15, Newkirk teaches multicomponent fibers that include at least two polymer components arranged in structured domains, wherein at least one of the polymer components is formed of a select blend of specific grades of polyethylene and polypropylene (col. 3 lines 16-25).  Newkirk teaches that at least one polymer domain is formed of a polymer blend, and other of the polymer domains of the fibers can be formed of a single polymer or of a polymer blend (col. 7 lines 43-55).  Newkirk teaches that a preferred embodiment of the invention is a sheath/core bicomponent fiber in which the sheath is formed of a polymer blend, but that other of the polymer domains can also be formed of a polymer blend (for example, the core and/or both the sheath and core) (same paragraph).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have used the polymer blend of Lin in a core and/or a sheath of a multi-component fiber in order to obtain fibers that can exhibit desirable yet contradictory properties, such as softness and abrasion resistance, or desirable hand with good elongation, as suggested by Newkirk (cols. 11-12 lines 40-2).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789  

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789